Name: Commission Regulation (EC) No 2333/2002 of 23 December 2002 correcting the Dutch version of Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff;  economic geography
 Date Published: nan

 Avis juridique important|32002R2333Commission Regulation (EC) No 2333/2002 of 23 December 2002 correcting the Dutch version of Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 349 , 24/12/2002 P. 0024 - 0024Commission Regulation (EC) No 2333/2002of 23 December 2002correcting the Dutch version of Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 9(2), Article 12(4) and Article 13(11) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 11(4) and Article 13(15) thereof,Whereas:(1) The Dutch version of Annex II(B) to Commission Regulation (EC) No 1162/95(5), as last amended by Regulation (EC) No 1322/2002(6), differs from the texts in the other official Community languages. The necessary corrections should therefore be made to that text.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Annex II(B) to Regulation (EC) No 1162/95 is corrected.The correction concerns only the Dutch text of the Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 194, 23.7.2002, p. 22.